NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-3009
                                      ____________

                         MARCO ANTONIO GARCIA MADRID,
                                    Petitioner

                                             v.

                ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                  Respondent
                                      ____________

                          On Petition for Review of Orders from
                        the Department of Homeland Security and
                      the Executive Office for Immigration Review
                               Agency No. A099-701-822
                      Immigration Judge: Carrie C. Johnson-Papillo
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 28, 2020
                                   ____________

          BEFORE: AMBRO, HARDIMAN, and RESTREPO, Circuit Judges

                                 (Filed: October 9, 2020)

                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RESTREPO, Circuit Judge.

       Marco Antonio Garcia Madrid petitioned this Court to review the determination of

the Immigration Judge (IJ) that he did not establish a reasonable fear of persecution or

torture to warrant a full hearing on his claims for withholding of removal or Conventions

Against Torture (CAT) protection. For the reasons articulated below, we will deny his

petition for review.

                                             I.

       Madrid, a citizen of Honduras, first illegally entered the United States on

September 22, 2006. Pursuant to an IJ’s ruling, Madrid was removed on December 7,

2006. He re-entered the United States in early 2007 and lived unnoticed by the

authorities for over a decade. Then, the Department of Homeland Security (DHS)

reinstated his removal order on June 4, 2019.

       On July 26, 2019, a DHS asylum officer interviewed Madrid, who recounted that

he witnessed a friend shoot and kill a member of a criminal group in Honduras in May

2006. That friend was subsequently murdered by a member of that group. Madrid stated

he has had no contact with the group since the 2006 incident, and the group never directly

threatened him or members of his family. He further acknowledged he had no reason to

fear the Honduran authorities and his problem with the gang was personal in nature. The

asylum officer found Madrid credible, but held he did not establish a reasonable fear of

persecution or torture.



                                             2
       The IJ reviewed the officer’s determination in August 2019. Madrid told the IJ

additional facts regarding his contact with the criminal group, stating that a gang member

murdered his cousin for refusing to disclose his whereabouts. Madrid also related that

men looked for him at his home in Honduras in 2013. After calling Madrid’s name, the

men murdered the three boys that were there. Madrid reported he then received an

anonymous message over Facebook threatening his son. He stated that he immediately

re-entered the United States after being deported in 2006 because he learned a police

officer informed the criminal group of his return to Honduras.

       The IJ affirmed the asylum officer’s negative fear determination, finding that

Madrid failed to establish the reasonable possibility that he would be persecuted on the

basis of his membership in a particular social group or that he would be tortured if

removed to Honduras. The IJ’s order denying relief stated that Madrid’s claim was one

“of general violence. [He] did not articulate a particular social group and even arguendo

there is no nexus between group and harm.” App. 31. Madrid filed a timely petition in

this Court on August 30, 2019, the same day he was removed from the United States.1

                                             II.

       When a noncitizen whose prior removal order has been reinstated “expresses a

fear of returning to the country designated in that order,” he is first interviewed by an


1
  On appeal to this Court, Madrid argues that the IJ erred in denying his motion to reopen
her affirmance of the asylum officer’s negative fear determination. But Madrid did not
seek review of the motion’s denial in his petition to this Court, and the claim cannot be
raised now, given that more than 30 days have passed since the August 1, 2019 final
order of removal. 8 U.S.C. § 1252(b)(1). This Court therefore lacks jurisdiction to
consider Madrid’s claim regarding the motion.
                                              3
asylum officer “to determine whether the alien has a reasonable fear of persecution or

torture.” 8 C.F.R. § 241.8(e). See also 8 C.F.R. § 1208.31(b). If the noncitizen

demonstrates there is a “reasonable possibility” he would be tortured or persecuted due to

his “race, religion, nationality, membership in a particular social group or political

opinion” in the country of removal, the officer refers the noncitizen to Immigration Court

for a full hearing where an IJ determines his eligibility for withholding of removal. Id. §

1208.31(c), (e). However, if the officer finds that the noncitizen does not have a

reasonable fear, as in Madrid’s case, the noncitizen may request review of that

determination before an IJ. Id. § 1208.31(g). If the IJ agrees with the asylum officer’s

negative fear determination, the noncitizen’s case is returned to DHS for removal without

the opportunity for agency appeal. Id. § 1208.31(g)(1).

       We have jurisdiction to review the IJ’s reasonable fear determination under 8

U.S.C. § 1252(a)(1). See Bonilla v. Sessions, 891 F.3d 87, 90 n.4 (3d Cir. 2018) (an IJ’s

negative reasonable fear determination “constitutes a final order of removal”). In so

doing, we apply the substantial evidence standard of review. Romero v. Att’y Gen., 2020

WL 5014860, *3 (3d Cir. 2020). “Under this ‘extraordinarily deferential standard,’ we

uphold the IJ’s findings if they are ‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’” Romero, 2020 WL 5014860, at *8

(quoting Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir. 2011)). We treat the IJ’s

findings of fact as “conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).



                                              4
                                             III.

       The record here provides ample support for the IJ’s determination that Madrid did

not establish a reasonable fear of persecution on a protected ground. In his brief to this

Court, Madrid proposes for the first time that his fear is premised on belonging to the

group defined as “individuals who have been witnesses to a crime who give incriminating

statements to the police against gangs.” Appellant’s Brief, 10. Madrid failed to show

this particular social group exists in Honduras or that he was persecuted on account of his

membership to this group. App. 33-57. Madrid acknowledged in his credible fear

interview that the gang has never threatened him directly and his fear is due to his

personal connection to a man who shot a gang member. A general fear of prevalent gang

violence falls outside the scope of protection afforded by the withholding removal

remedy. “Conflicts of a personal nature and isolated criminal acts do not constitute

persecution on account of a protected characteristic.” Gonzalez-Posadas v. Att’y Gen.,

781 F.3d 677, 685 (3d Cir. 2015).

       The IJ’s denial of Madrid’s torture claim is also supported by substantial evidence.

Madrid never alleged it was likely that he would be tortured “by or at the instigation of or

with the consent or acquiescence of a public official who ha[d] custody or physical

control” of him if he returned to Honduras. Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d

Cir. 2017) (quoting Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005)). Instead, Madrid

told the asylum officer that he had no reason to fear the authorities in Honduras. App. 71.

He reported to the IJ that he believed a police officer told the criminal gang of his return

                                              5
to Honduras after his 2006 deportation, but never indicated that he was harmed or

threatened by police or any member of the Honduran government. Madrid instead stated

that in 2006 he reported the shooting of his friend to the police and was told they would

“open a total investigation.” App. 72. Moreover, Madrid offered no objective evidence

regarding the conditions in Honduras or that the government would instigate or consent

to the alleged criminal group harming him, as is required to obtain relief under CAT.

Auguste, 395 F.3d at 151. Given that Madrid admitted he did not fear the Honduran

authorities, we uphold the IJ’s finding that he failed to establish he is entitled to a full

hearing for withholding of removal.

       For the foregoing reasons, we will deny the petition for review.




                                               6